Title: To James Madison from Stephen Moylan, 25 April 1798
From: Moylan, Stephen
To: Madison, James


SirPhiladelphia April 25th. 1798
The taxes, added to the rent, is more than I can afford to pay for the house I live in.
There is an article in our original agreement which gives you the power to disposess me by Six months notice. It was that you may avail yourself therof, that I mentiond, in my letter of the 27th. Septem. last, I woud not be your Tennant Subject to payment of the Taxes. I am still of that sentiment—if you please I will pay the Taxgatherer, but I must deduct the sum from the rent.
I paid your bill on me in favor of James Munroe Esqr. as soon as it appeard for 200 dollars & for weatherboarding the northside of the house 20. The bill for 25 dollars will be paid as soon as it appears. Your house is suffering very much for want of being painted outside, the sills of the windows, begin to decay—let me know whether I shall get this necessary business done. You need make no apology for deviating from the periodical rules for payments, draw on me when it suits your Convenience and your bills will be paid. With great respect & esteem I am Sir your obedient servant
Stephen Moylan
